COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Walter L. Boyaki, Ruben P. Hernandez, Miranda & Boyaki v. John M.
                          O’Quinn & Associates, PLLC d/b/a The O’Quinn Law Firm, and
                          Musslewhite & Associates, P.C.

Appellate case number:    01-12-00984-CV

Trial court case number: 0875827

Trial court:              190th District Court of Harris County

         Appellants, Walter L. Boyaki, Ruben P. Hernandez, Miranda & Boyaki, have filed a
motion for temporary orders, pursuant to Texas Rule of Appellate Procedure 24.4(c). See TEX.
R. APP. P. 24.4(c). Appellees, John M. O’Quinn & Associates, PLLC d/b/a The O’Quinn Law
Firm, and Musslewhite & Associates, P.C., have filed a response in opposition. Appellants have
filed a reply.
       After consideration, it is ordered that the motion is denied.
       It is so ORDERED.



Judge’s signature:/s/ Sherry Radack
                    Acting individually      Acting for the Court


Date: February 12, 2013